UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 333-166195 SQN Alternative Investment Fund III L.P. (Exact name of registrant as specified in its charter) Delaware 27-2173346 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID No.) 110 William Street, 26th Floor New York, NY (Address of principal executive offices) (Zip code) Issuer's telephone number: (212) 422-2166 None (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x At August 22, 2013, there were 27,761.10 units of the Registrant's limited partnership interests issued and outstanding. Table of Contents SQN Alternative Investment Fund III L.P. INDEX PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at June 30, 2013 and December 31, 2012 4 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 5 Condensed Consolidated Statement of Changes in Partners’ Equity for the Six Months Ended June 30, 2013 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. General Partner's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II - OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safely Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements SQN Alternative Investment Fund III L.P. and Subsidiary (A Delaware Limited Partnership) Condensed Consolidated Balance Sheets Assets June 30, 2013 December 31, (Unaudited) Cash and cash equivalents $ $ Accounts receivable — Investments in finance leases, net Initial direct costs, net of accumulated amortization of $377,466 and $236,377 Investments in equipment subject to operating leases, net Residual value investments in equipment on lease Convertible promissory note, including accrued interest of $50,000 and $- — Equipment notes receivable, including accrued interest of $536,046 and $277,703 Loan origination costs, net of accumulated amortization of $14,429 and $- — Due from Investment Manager — Other receivables — Total Assets $ $ Liabilities and Partners' Equity Liabilities: Accounts payable and accrued expenses $ $ Loan payable, including interest payable of $16,175 and $- — Rental income received in advance Security deposits payable Total Liabilities Commitments and contingencies Partners' Equity (Deficit): Limited Partners General Partner ) ) Total Partners' Equity Total Liabilities and Partners' Equity $ $ See notes to condensed consolidated financial statements. 3 Table of Contents SQN Alternative Investment Fund III L.P. and Subsidiary (A Delaware Limited Partnership) Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Rental income $ Finance income Loss on asset sales ) — ) — Interest income Total Revenue Expenses: Management fees - Investment Manager Depreciation and amortization Professional fees Fund administration expense Acquisition expense — — Other expenses Interest expense — — Foreign currency transaction loss Total Expenses Net income (loss) $ $ ) $ ) $ ) Net income (loss) allocable to: Limited Partners $ $ ) $ ) $ ) General Partner ) ) ) Net income (loss) $ $ ) $ ) $ ) Weighted average number of limited partnership interests outstanding Net income (loss) attributable to Limited Partners per weighted average number of limited partnership interests outstanding $ $ ) $ ) $ ) See notes to condensed consolidated financial statements. 4 Table of Contents SQN Alternative Investment Fund III L.P. and Subsidiary (A Delaware Limited Partnership) Condensed Consolidated Statement of Changes in Partners'Equity Six Months Ended June 30, 2013 (Unaudited) Limited Partnership Interests Total General Partner Limited Partners Balance, January 1, 2013 $ $ ) $ Limited Partners capital contributions — Limited Partner redemption paid ) ) — ) Distribution expenses — ) — ) Offering Expense Reimbursement — — Distributions paid — ) — ) Net income — ) ) ) Balance, June 30, 2013 $ $ ) $ See notes to condensed consolidated financial statements. 5 Table of Contents SQN Alternative Investment Fund III L.P. and Subsidiary (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Finance income ) ) Accrued interest income ) ) Loss on asset sales — Depreciation and amortization Interest expense payable — Foreign currency transaction loss Change in operating assets and liabilities: Accounts receivable ) ) Minimum rental payments received Due from Investment Manager — Other receivables ) Other assets — Accounts payable and accrued expenses ) Rental income received in advance ) Due to SQN Securities. LLC — ) Net cash provided by operating activities Cash flows from investing activities: Purchase of finance leases ) ) Purchase of equipment subject to operating leases ) ) Purchase in residual value investments of equipment on lease ) ) Proceeds from sale of leased assets — Cash paid for convertible note receivable ) — Increase in equipment notes receivable ) ) Cash paid for initial direct costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from Limited Partners' capital contributions Proceeds from loan payable — Cash paid for organizational and offering expenses — ) Cash paid for distribution expenses ) ) Cash paid for distributions to Limited Partners ) ) Cash paid for redemption of Limited Partner Units ) — Increase in escrow deposits — Limited Partners capital contributions received in advance — ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Reclassification of initial direct costs from other assets to equipment subject to operating leases $
